Citation Nr: 1011190	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and hypertrophic vertebral disc 
facet disease with intervertebral disc syndrome L4 and L5, 
left leg.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1980 and from February 1981 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Houston 
RO.  In August 2009, a Travel Board hearing was held before 
the undersigned; a transcript of this hearing is associated 
with the claims file.


FINDING OF FACT

Forward flexion of the Veteran's lumbar spine was not less 
than 45 degrees; there were no objective neurological 
manifestations associated with his service-connected lumbar 
spine disability; favorable ankylosis of the entire 
thoracolumbar spine was not shown; and there were no 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for 
degenerative joint disease and hypertrophic vertebral disc 
facet disease with intervertebral disc syndrome L4 and L5, 
left leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (Code) 5243 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned. Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

A November 2005 pre-decisional letter provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain information and 
evidence in support of his claim, and general notice 
regarding how disability ratings are assigned.  In June 2005 
correspondence, he was given notice regarding disability 
ratings and effective dates of awards consistent with the 
holding in Dingess. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  The 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Code 5243.  The rating schedule provides 
that degenerative joint disease with intervertebral disc 
syndrome may be evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine (General Formula) or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (IVDS Formula).

The General Formula provides for the assignment of a 40 
percent rating for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

The Board finds that throughout the period pertinent to the 
appeal, the evidence does not show distinct periods of 
impairment to warrant assigning staged ratings.  

September 2005 chiropractic records note the Veteran had low 
back pain that radiated to his left lower extremity.  There 
was bilateral lumbosacral hypertonicity and the range of 
lumbar spine motion was 90 degrees of flexion, 15 degrees of 
extension, 15 degrees of bilateral lateral flexion, and 25 
degrees of bilateral rotation.  Neurologically, deep reflexes 
in the patellar and Achilles were 2 bilaterally.  There was 
decreased sensation in the medial and lateral aspects of the 
left leg.  

Early in October 2005, the Veteran complained of increased 
left buttock and lower extremity pain in the past month.  He 
reported having occasional numbness and tingling into the 
left great toe.  He estimated that his level of pain was 8/10 
and he noted some weakness in the left lower extremity and 
problems with gait.  Deep tendon reflexes showed decreased 
left ankle jerk with down going toes and no clonus.  The left 
lower extremity had deceased strength due to guarding.  The 
straight leg test was positive on the left.  There was 
decreased sensation to light touch in the left L5 
distribution.

On October 26, 2005, the Veteran underwent low back surgery.  
Consequently, a temporary total rating (100 percent) was 
assigned for convalescence from October 26, 2005 to December 
1, 2005.  This period is not considered in the current 
appeal.

In June 2007, the Veteran underwent QTC VA spine and 
neurological examinations.  He reported initial improvement 
following his back surgery that was followed by the re-
emergence of a gradual progression of left lower extremity 
radicular symptoms.  He also indicated that the symptoms had 
not returned to the intensity that had been present prior to 
surgery.  These radicular symptoms occurred primarily with 
prolonged weight bearing, such as standing for more than 3 
hours, and included associated numbness and paresthesia in 
the left foot.  Climbing stairs, lifting, pushing, and 
pulling also exacerbated his symptoms.  His current symptoms 
were persistent low back pain in the lumbar region that 
ranged in intensity from 3/10 to 6/10.  He had moderate 
episodic pain approximately once a month and he was usually 
able to maintain ordinary function with some effort during 
these times.  Back pain flare ups are associated with 
paresthesia that involved the posterior lateral aspect of the 
left leg and lasted from 2 to 3 hours.  He also experienced 
left knee instability during flare-ups but he was able to 
walk unassisted.  There were no radicular symptoms of the 
right lower extremity and he denied bowel or bladder 
symptoms.  The Veteran reported that he worked full-time as a 
prison guard and he lost approximately 2 days of work in the 
past 6 months due to these symptoms.  

On physical examination of the spine, forward flexion of the 
lumbar spine was from 0 to 75 degrees with pain present from 
30 to 75 degrees, bilateral lateral bending was from 0 to 20 
degrees with no increase in pain, left lateral rotation was 
from 0 to 25 degrees with no increase in pain, and right 
lateral rotation was from 0 to 20 degrees with pain from 10 
to 20 degrees.  All ranges of motion were the same with 
passive and active motion against resistance, and there was 
no incoordination or fatigability.  Deep tendon reflexes were 
2+ and equal at the knees and ankles.  Muscle strength was 
5/5 in all motor groups in the lower extremities and 
sensation was intact.  The straight leg test was negative.  

On the neurological examination, muscle strength, deep tendon 
reflexes, and sensation were essentially the same as reported 
on the spine examination.  Range of lumbar spine motion was 
noted as flexion to 45 degrees, extension to 15 degrees, 
bilateral lateral bending to 15 degrees, and bilateral 
rotation to 25 degrees.  The Veteran reported mild pain on 
the extremes of all ranges of motion tested.  There was no 
associated fatigability, weakness, or incoordination.  The 
physician noted the Veteran complained of radicular symptoms 
that involved the left lower extremity and commented that on 
clinical examination there was no objective evidence of 
radiculopathy (sensory changes, reflex asymmetry, or focal 
motor weakness).  It was also noted that intermittent nerve 
root impingement could give rise to radicular symptoms 
without any objective evidence of radiculopathy.  The 
examiner also noted that the Veteran's work-up revealed 
findings suggestive of nerve root impingement on the left.  

In August 2009, the Veteran and his wife testified about his 
symptoms and how it affected his everyday life.  

Based on the record, the criteria have not been met for a 
rating in excess of 20 percent since forward flexion has not 
been limited to 30 degrees or less (examination revealed 
limitation to no less than 45 degrees).  There is also no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  

As indicated in Note 1, associated objective neurologic 
abnormalities may be rated separately under the appropriate 
diagnostic code.  In light of the Veteran's complaints of 
radicular symptoms in the left lower extremity, the Board has 
considered whether a separate rating is warranted; however, 
the VA neurological examiner stated that were no objective 
evidence of radiculopathy.  Although the examiner indicated 
that the Veteran had nerve root impingement and that 
intermittent nerve root impingement could give rise to 
radicular symptoms without any objective evidence of 
radiculopathy, the note specifically states that objective 
neurologic abnormalities were to be evaluated separately.  
Here, only subjective manifestations were found.  In the 
absence of objective findings of neurologic abnormalities, a 
separate rating is not warranted.  

The IVDS  Formula provides that a 10 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating is awarded for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a.  

Note 1 to the rating criteria provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  As 
the Veteran has not had incapacitating episodes, as defined, 
there is no basis for rating his spine disability under this 
alternate formula.  

The Board has also considered whether the Veteran's lumbar 
disability should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration; however, the record does not show that during 
the appeal period the Veteran's lumbar spine disability 
required frequent hospitalization, caused marked interference 
with employment, or involved other symptoms of like gravity.  
See 38 C.F.R. § 3.321 (2009).  In August 2009, the Veteran 
testified that he no longer could climb ladders or stairs and 
that he had to spend some time sitting while on the job.  He 
also indicated that he retired from this job due to 
excruciating pain.  Despite his complaints, there is no 
indication that he missed a significant amount of work his 
disability.  In June 2007, he reported that he had only 
missed 2 days in the past 6 months due to his disability.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. At 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  Under 
these circumstances, referral for ran extra-schedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).
Accordingly, the Board finds that a preponderance of the 
evidence is against a finding that a rating in excess of 20 
percent is warranted for the Veteran's service-connected low 
back disability; therefore, the claim must be denied.


ORDER

A rating in excess of 20 percent for degenerative joint 
disease and hypertrophic vertebral disc facet disease with 
intervertebral disc syndrome L4 and L5, left leg is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


